Sullivan, Judge:
The subject of this reappraisement proceeding is “25 dozen Glass Jam Jar Sets #C 1053.” They were invoiced at 2 yen per dozen sets; entered at 2 yen per dozen sets, less local freight, and appraised at 28 yen per dozen sets, net, packed, export value.
This is the second time this case has been before me. When it was called for trial on October 14, 1938, the plaintiff failed to appear either in person or by attorney. Judgment was therefore entered “that the proper dutiable value of the involved merchandise, at the time of exportation thereof, is the value returned' by the appraiser.”
Subsequently plaintiff moved for a rehearing, which was granted.
At the trial on February 23, 1939, plaintiff’s counsel stated—
We are not calling any witnesses, merely making our case on the contention an error exists on the appraised value by the examiner.
*923Government counsel then made the following concession:
Mr. Spectob. There was an error in the appraisement, if the court please; instead of it being 28 yen per dozen, it was intended to be 28 yen per gross. As a matter of fact, our record shows the entered value was 24 yen per gross and the appraised value 28 yen per gross. I see the examiner made an error in making it 28 yen per dozen.
Plaintiff’s counsel admitted to the court that he was contending for 28 yen per gross.
In view of the appraiser’s error, and the concession that 28 yen per gross sets is the proper dutiable value of this merchandise, rather than 28 yen per dozen sets, I hold that the merchandise at bar is properly dutiable at 28 yen per gross sets, packed.
Judgment accordingly.